Name: Council Decision (EU) 2015/1878 of 8 October 2015 authorising the Kingdom of Belgium and the Republic of Poland, respectively, to ratify, and the Republic of Austria to accede to the Budapest Convention on the Contract for the Carriage of Goods by Inland Waterways (CMNI)
 Type: Decision
 Subject Matter: international affairs;  organisation of transport;  Europe;  maritime and inland waterway transport
 Date Published: 2015-10-21

 21.10.2015 EN Official Journal of the European Union L 276/1 COUNCIL DECISION (EU) 2015/1878 of 8 October 2015 authorising the Kingdom of Belgium and the Republic of Poland, respectively, to ratify, and the Republic of Austria to accede to the Budapest Convention on the Contract for the Carriage of Goods by Inland Waterways (CMNI) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 81(2), in conjunction with point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Budapest Convention on the Contract for the Carriage of Goods by Inland Waterways (CMNI) (the Budapest Convention or the Convention) is a valuable instrument to promote inland navigation across Europe. (2) The Union has exclusive external competence in particular with regard to Article 29 of the Budapest Convention in so far as the provisions of that Article affect the rules laid down in Regulation (EC) No 593/2008 of the European Parliament and of the Council (1). (3) The Budapest Convention is not open for participation by Regional Economic Integration Organisations such as the European Union. As a result, the Union is not in a position to become a Contracting Party to the Convention. (4) The Member States which have navigable inland waterways falling within the scope of the Budapest Convention should therefore be authorised to ratify or accede to the Convention. (5) The Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the French Republic, the Republic of Croatia, the Grand Duchy of Luxembourg, Hungary, the Kingdom of the Netherlands, Romania and the Slovak Republic are Contracting Parties to the Budapest Convention. (6) The Kingdom of Belgium ratified the Budapest Convention after the adoption of Regulation (EC) No 593/2008 by which the Union acquired exclusive external competence. The Council should therefore ex post authorise the Kingdom of Belgium to ratify the Convention. (7) The Republic of Austria and the Republic of Poland, which have navigable inland waterways falling within the scope of the Budapest Convention, have expressed their interest in becoming Contracting Parties to the Convention. (8) The remaining Member States have indicated that they do not have navigable inland waterways falling within the scope of the Budapest Convention and therefore do not have an interest in ratifying or acceding to the Convention. (9) The Budapest Convention allows Contracting States to make declarations with regard to the scope of application of the Convention. Accordingly, the Republic of Austria and the Republic of Poland should make the declarations allowed under its provisions which they deem appropriate and necessary. (10) The United Kingdom and Ireland are bound by Regulation (EC) No 593/2008 and are therefore taking part in the adoption and application of this Decision. (11) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Council hereby authorises the Kingdom of Belgium and the Republic of Poland, respectively, to ratify, and the Republic of Austria to accede to the Budapest Convention on the Contract for the Carriage of Goods by Inland Waterways (CMNI). The text of the Convention is attached to this Decision. Article 2 The Republic of Austria and the Republic of Poland shall make the appropriate declarations allowed under the provisions of the Budapest Convention. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 4 This Decision is addressed to the Kingdom of Belgium, the Republic of Austria and the Republic of Poland. Done at Luxembourg, 8 October 2015. For the Council The President J. ASSELBORN (1) Regulation (EC) No 593/2008 of the European Parliament and of the Council of 17 June 2008 on the law applicable to contractual obligations (Rome I) (OJ L 177, 4.7.2008, p. 6).